DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 5-9, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (US 2012/0249638).
Regarding to claims 1, 7-8, 14:
Takano et al. discloses an image forming apparatus comprising a head driving device for causing a head to discharge droplets, the device comprising: 
               a drive circuit (FIG. 5, element 100) configured to drive the head (FIG. 5, element 24) based on a plurality of drive waveforms to discharge the droplets; 
               a first drive waveform generation circuit configured to generate a first drive waveform of the plurality of drive waveforms (FIG. 6: Means for generating the drive signal PD); 
              a second drive waveform generation circuit configured to generate a second drive waveform of the plurality of drive waveforms (FIG. 6: Means for generating the drive signal PB); and
                             a correction circuit configured to correct the first drive waveform and the second drive waveform with reference to an intermediate potential (FIG. 12: Means for correcting the driving signal COM in step S105. FIG. 13 shows the driving signals PD and PB after correction with the changes A1 and A referring to the intermediate potential VREF).
	Regarding to claims 2, 5, 9, 12: further comprising a storage device configured to store a correction magnification, the intermediate potential, a drive waveform value indicating the first drive waveform, and a drive waveform value indicating the second drive waveform (FIG. 5: Means for storing all necessary data of the drive signals PD and PB, such as d1-d3, p1-p3, A1-A2, and VREF (intermediate potential) for the driving signal generation unit (64) generates the drive signals. Such means also stores the correction values (correction magnification) in TABLE 2 (FIG. 11)), wherein the correction circuit is configured to perform correction based on temperature, and wherein the storage device is configured to store the correction magnification, the intermediate potential, the drive waveform value indicating the first drive waveform, and the drive waveform value indicating the second drive waveform per temperature (FIG. 11: Table 2 shows the correction values based on the temperature).
Regarding to claims 6, 13: wherein the intermediate potential is a potential at which the first drive waveform or the second drive waveform is switched (FIG. 6, element VREF).
Allowable Subject Matter
2.	Claims 3-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 3, 10: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the correction circuit is configured to: compare the intermediate potential with each of the drive waveform value indicating the first drive waveform and the drive waveform value indicating the second drive waveform, and determine, based on the correction magnification, a correction coefficient multiplied to each of the drive waveform value indicating the first drive waveform and the drive waveform value 
Regarding to claims 4, 11: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the correction circuit is configured to compare the intermediate potential with each of the drive waveform value indicating the first drive waveform and the drive waveform value indicating the second drive waveform, and set, to 1.0, a correction coefficient multiplied to each of the drive waveform value indicating the first drive waveform and the drive waveform value indicating the second drive waveform when the intermediate potential and each of the drive waveform value indicating the first drive waveform and the drive waveform value indicating the second drive waveform have a same value is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853